DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
Response to Amendment
The amendment filed on March 07, 2022 has been entered. Claims 1, 3-16 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112 rejections previously set forth in the  Office Action mailed on January 28, 2022.
Claim Interpretation
The claimed “Cylinder running surfaces” is interpreted as inner and outer surfaces of any three dimensional object.
The “optical device” is interpreted as a prism or mirror or a lens as described in paragraph [30].
The claimed “laser source” is interpreted as a laser generating source or an optical fiber connected to the laser generating source.
The claimed “feed of the collimator” is interpreted as the longitudinal distance the collimator can travel.
The claimed “the lens is arranged in a fixed position in the lens tube” is interpreted as the lens is connected to a lens tube.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to recite " the first end of the spindle being attached to the second end of the hollow shaft …and the hollow shaft having a first end facing towards the laser source and a second end that opposes the first end and faces away from the laser source;… the sleeve having a first end facing towards the laser source and a second end that opposes the first end and faces away from the laser source,… the sleeve covers a part of the outer cylindrical surface of the collimator and a part of an outer surface of the lens tube,… the collimator is located downstream of the laser source and upstream of the lens tube".
Claim 11 is amended to recite “and the second end of the hollow shaft being attached to the first end of the rotatable spindle…. the sleeve being attached to the collimator and the lens tube …wherein the sleeve covers a part of the outer cylindrical surface of the collimator and a part of an outer surface of the lens tube,”.
Amended claims 1 and 11 recite position of ends of shaft, spindle, collimator, and sleeve relative to one another. However, the original specification does not provide any description about the relative positions of these structures. The original specification does not provide any description of the ends of these structures, for example, there is no description on where shaft ends and spindle starts. The original drawing does not provide detailed description on the relative locations of these structures. For example, annotated screenshot 1 of Figure describes collimator, sleeve, and lens tube wherein sleeve 26 does not seem to overlap collimator 11 as claimed. Hence the claim that sleeve covers part of the collimator does not have support in the original disclosure. Annotated screenshot 2 of Figure describes hollow shaft and spindle wherein end of shaft seems to be attached to a triangular part. This triangular part does not seem to be part of the spindle. Hence the claim hollow shaft is attached to spindle does not have support in the original disclosure.

    PNG
    media_image1.png
    688
    946
    media_image1.png
    Greyscale

Annotated screenshot 1 of Figure describes collimator, sleeve, and lens tube wherein sleeve 26 does not seem to overlap collimator 11 as claimed

    PNG
    media_image2.png
    768
    926
    media_image2.png
    Greyscale

Annotated screenshot 2 of Figure describes hollow shaft and spindle wherein end of shaft seems to be attached to a triangular part that is not part of the spindle.
Claims 3-10, 12-16 are rejected based on their dependency on claims 1 and 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GMBH, DE29506005(hereafter GMBH) , Nagel et al., DE 19809367 (hereafter Nagel), and RW article(hereafter RW article). 
Regarding claim 1, 
“A laser tool for the structuring of cylinder running surfaces, the laser tool comprising: “(GMBH in Paragraph [7-8] of the attached machine translation teaches “Device for machining bores in workpieces by means of a laser beam”. Figure teaches the laser beam striking “the wall 5 of a bore 16 in a workpiece 13” which corresponds to structuring of cylinder running surfaces.)

    PNG
    media_image3.png
    820
    694
    media_image3.png
    Greyscale


                             Annotated Figure of GMBH teaches a laser tool 
“a laser source that produces a laser beam that is passed through a lens tube located in a hollow shaft,” (The claimed element is describing intended use of a laser beam. It is inherent that a laser beam will pass through a medium until it is obstructed. Paragraph [20] of the attached machine translation teaches “the laser generating the beam”. It is inherent that a laser beam comes from a laser source. Figure and paragraph [20] teaches a beam path through lens tube 7 located in a hollow spindle 1.) 
“a lens through which the laser beams is passed is attached to the lens tube;” (Figure teaches lens 8 attached to the lens tube. The claimed “attached” is interpreted as connected or joined in the Merriam-Webster dictionary. The attachment is interpreted as a physical or optical or electrical or mechanical or any suitable connection.)
“a spindle having a first end facing towards the laser source and a second end that opposes the first end and faces away from the laser source,….. and the second end of the spindle having an optical device attached thereto, the optical device provided to deflect the laser beam onto a workpiece surface,”(The claimed “end” is interpreted as the boundary surfaces including top, bottom, and circumference of the spindle. GMBH teaches in Figure spindle having an end towards the laser source, the other end towards the workpiece away from the laser source and holding mirror 4. Figure teaches mirror 4 deflects the laser beam on to the focal point 19 on workpiece 13.)
However, GMBH does not teach a collimator connected to a sleeve, and a spindle rotated by a hollow shaft motor.

    PNG
    media_image4.png
    746
    588
    media_image4.png
    Greyscale

Fig. 2 of Nagel teaches spindle and hollow shaft connecting to motor
“a collimator that is movable in a direction parallel to the laser beam via a drive, the collimator having a cylindrical outer surface,… wherein in a direction of a beam path of the laser beam, the collimator is located downstream of the laser source and upstream of the lens tube,” (Nagel teaches a laser device with rotatable spindle where focus position is adjusted by a longitudinal movement of the lens. Hence Nagel is from the same field as the instant claim. 
Nagel teaches a collimator 19 with a cylindrical outer surface. Collimator 19 is connected to holder 1. Fig. 2 teaches collimator 19 located in the beam path, downstream to fiber 18 and upstream to lens tube 22. Here fiber 18 corresponds to laser source and tube 22 corresponds to lens tube in the instant claim.
Paragraph [36] of Nagel teaches “The device contains a lifting drive, which is not shown since it is known in the prior art. The lifting drive acts on a holder 1 of the tool 2 and moves this holder together with the tool 2 in the axial direction of the bore 3 of the workpiece 4”. Since collimator 19 is attached to holder 1, it is implicit that collimator is movable in a direction parallel to the laser beam.)
 “and a sleeve that is attached to the collimator and the lens tube, wherein the sleeve covers a part of the outer cylindrical surface of the collimator and a part of an outer surface of the lens tube,…and wherein due to the attachment of the sleeve to both the collimator and the lens tube, the collimator, the sleeve and the lens tube are simultaneously movable in a direction parallel to the laser beam.” (Nagel teaches in Fig. 2 tubular element 22 with a prism 24 wherein tube 22 corresponds to lens tube in instant claim. Holder 1 covers a part of the outer surface of the collimator and a part of the lens tube 22. Here holder 1 corresponds to the sleeve of instant claim. 
Paragraph [36] of Nagel teaches “The device contains a lifting drive, which is not shown since it is known in the prior art. The lifting drive acts on a holder 1 of the tool 2 and moves this holder together with the tool 2 in the axial direction of the bore 3 of the workpiece 4”. Since tube 22 is part of tool 2 and collimator 19 is attached to holder 1; when the drive moves holder 1 with tool 2 it moves collimator, tube, and holder in a direction parallel to the beam simultaneously.)
“the first end of the spindle being attached to the second end of the hollow shaft,… the hollow shaft being rotatable by a hollow- shaft motor;…wherein the hollow shaft is rotatable independently of the lens.”  (Nagel teaches in Fig. 2 a rotatable shaft 5 connected to gear 6. Paragraph [37] teaches “The gear 6 can be set in rotary drive together with the shaft 5 by means of a toothed belt.” Here shaft 5 corresponds to spindle in the instant claim. Hence gear 6 corresponds to hollow shaft, rotary drive corresponds to hollow shaft motor.
Fig. 2 of Nagel further teaches that one end of shaft 5 is connected to the gear 6, hence to the second end of gear 6. Thus Nigel teaches that the first end of spindle is attached to the second end of the hollow shaft.
 It is implicit from Fig. 2 that gear 6 has a cavity to hold shaft 5. This is further evidenced by RW article below. It is evidenced by the RW article below that motors are coupled to spindles with shafts or gearboxes “in the case of rotating equipment, there are often gearboxes and shafts” and “hollow carbon fiber and aluminum line shafts”. 

    PNG
    media_image5.png
    995
    1603
    media_image5.png
    Greyscale
 
            RW article teaching motors are couple using shafts or gears


The limitation “the hollow shaft is rotatable independently of the lens” is interpreted as spindle is rotatable independently of the lens tube. Nagel teaches in Fig. 2 that shaft 5 is connected to gear 6 while tube 22 is connected to another gear 23. Paragraph [44] teaches “The tubular element 22 is driven at a rotational speed that is greater than the rotational speed of the tool 2.” Hence tube 22 is corresponding to lens, and shaft 5 is corresponding to spindle where tube 22 and shaft 5 rotate independently. 

    PNG
    media_image6.png
    385
    530
    media_image6.png
    Greyscale

Zoomed in Fig. 2 of Nagel teaches relative position of sleeve, shaft, and spindle with respect to laser source
“and the hollow shaft having a first end facing towards the laser source and a second end that opposes the first end and faces away from the laser source;… the sleeve having a first end facing towards the laser source and a second end that opposes the first end and faces away from the laser source,… and the second end of the sleeve is located downstream of the laser source and upstream of both the first end of the hollow shaft and the first end of the spindle,” (Pls see zoomed in annotated Fig. 2 of Nagel.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a housing sleeve to move collimator and lens tube simultaneously and a hollow shaft motor as taught in Nagel to the laser device in GMBH. One of ordinary skill in the art would have been motivated to do so to produce “depressions….at randomly distributed locations on the surface of the bore” as taught in paragraph [46] in Nagel.)
Regarding claim 4, 
“The laser tool according to claim 1, wherein the collimator is connected to the lens tube” (GMBH does not teach a collimator connected to a sleeve. 
Nagel teaches collimator lens 19 connected to lens tube 22 through holder 1 and shaft 5.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a housing sleeve to collimator and lens tube as taught in Nagel to the laser device in GMBH. One of ordinary skill in the art would have been motivated to do so to produce “depressions….at randomly distributed locations on the surface of the bore” as taught in paragraph [46] in Nagel. )
Regarding claim 6, 
“The laser tool according to claim 1, the movement of the collimator is based on at least one predefinable parameter.” (Nagel teaches in paragraph [18] “The device proposed by the invention contains a control which ensures that the beam generates the depressions in an irregular pattern. The control can act either on the beam or on the deflection device, if necessary also on the lifting drive for the tool.” Hence, the lifting drive is pre-programmed to control the laser beam.
 Paragraph [36] teaches that the lifting drive acts on holder and tool 2, hence collimator to move them parallel to laser beam. Hence, the movement of collimator is pre-programmed to control the laser beam.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the control as taught in Nagel to the laser device in GMBH. One of ordinary skill in the art would have been motivated to do so to produce “depressions….at randomly distributed locations on the surface of the bore” as taught in paragraph [46] in Nagel.)
Regarding claim 9, 
“The laser tool according to claim 1, wherein the optical device is a reflecting prism or a mirror.” (GMBH in paragraph [25] and Figure teaches mirror 4.)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over GMBH, RW article, Nagel as applied to claim 1 above and further in view of Wittwer, US 20130200052 (hereafter Wittwer).
“The laser tool according to claim 1, wherein the drive is an electric drive, a servomotor, a hydraulic drive, or a pneumatic drive.” (The primary combination of references does not explicitly teach the type of drive used. Wittwer teaches a laser machine with adjustable focus control. Wittwer teaches in Fig. 2 and paragraph [71] “the linear movement shafts/linear motors 19, 20 may be embodied as pneumatic or hydraulic cylinders or as electric spindle drives for example. However, other kinds of linear motors are applicable as well such as synchronous or asynchronous linear motors or gear rod drives.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the drive in GMBH to add the pneumatic, hydraulic, or electric linear drives as taught by Wittwer. One of ordinary skill in the art would have been motivated to do so because this would allow “the focus can be set independently of the adjustment of the depth of focus” as taught by Wittwer in paragraph [21].)
Claims 5, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GMBH, RW article, Nagel as  applied to claim 1 above, and further in view of Topkaya et al., US 5332881 (hereafter Topkaya).
Regarding claim 5, The primary combination of references does not explicitly teach that the drive has a sensor. Topkaya et al. teaches laser machine with adjustable optical focusing system. Topkaya teaches,
“The laser tool according to claim 1, wherein the drive has a sensor.” (Topkaya teaches sensor electrode with a drive system to adjust desired spacing between laser tool and work piece in column 1, lines 20-30. 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the drive in GMBH to add the sensor as taught by Topkaya. One of ordinary skill in the art would have been motivated to do so because this would allow “desired spacing between tool head and workpiece surface” “as taught by Topkaya in Column 1, lines 30-35.)
Regarding claim 7, The primary combination of references does not explicitly teach the position of the collimator as a predefined parameter. Topkaya teaches,
“The laser tool according to claim 6, wherein the at least one predefinable parameter is a feed of the collimator toward the optical device or a feed of the collimator toward the laser source.” (The claim is interpreted as a parameter related to the longitudinal distance needed to obtain a certain focal length. Topkaya teaches in column 1, lines 20-30 “a sensor electrode is fitted to the tool head, which sensor electrode measures the actual spacing between the tool head and the workpiece surface, for example using capacitance. The signal obtained from the sensor electrode is passed to a regulating device which compares the measured actual spacing with a theoretical spacing and balances a corresponding difference by suitable drive of a drive motor connected to the tool head.” Thus it is established in the prior art that a theoretical spacing which corresponds to a predefined parameter in the instant claim, is used to adjust the focus position in a laser system. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the drive in GMBH to add the sensor as taught by Topkaya. One of ordinary skill in the art would have been motivated to do so because this would allow “desired spacing between tool head and workpiece surface” “as taught by Topkaya in Column 1, lines 30-35.)
Regarding claim 8,  
“The laser tool according to claim 1, wherein the laser tool has a lower stop and an upper stop each having a surface that delimit a length of a movement path of the collimator in the direction parallel to the laser beam.” (The limitation “path of the collimator” is interpreted as the linear movement of the drive. GMBH teaches in Paragraph [30] “the change in L2 caused by the radius of the bore is compensated by focusing by longitudinally shifting the tube 7, the distance L1 between the converging lens 8 and the mirror 4 being changed by the same amount.” It is inherent that the lens tube can be moved a certain distance as it is limited by the distance L1 needed for a certain work piece. Moreover, as taught in the Figure the movement of tube 7 and lens 8 is in the direction parallel to the laser beam. Thus GMBH teaches a limited length of movement path in the direction parallel to the laser beam to adjust focus position. 
However, GMBH dos not explicitly disclose any stop surface delimiting the length of the movement path. 
Topkaya teaches a laser machining head with automatically adjustable focusing system. Topkaya teaches annular abutments 34, 35 with stop surfaces that delimit the axial movement of carrier ring 27 in Fig. 3 and 4. The limited axial movement of carrier ring 27 results in a similarly limited axial movement of the optical focusing system. Column 9, line 60- column 10, line 2 teaches “By rotation of the annular abutments 34, 35, these can be positioned relative to one another so that only a specified room for movement is still available for the elements 26 and 31 in the axial direction of the tool head housing 1. Thus, the annular abutments 34, 35 can be employed for the purpose of establishing specified theoretical positions for the carrier ring 27 and thus for the optical focusing system 2.” Thus the technique of limiting movement of a structure using stop surfaces was established in the prior art.

    PNG
    media_image7.png
    730
    763
    media_image7.png
    Greyscale

Fig. 4 of Topkaya teaches movement of carrier ring delimited by stop surfaces
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the technique of limiting movement of a structure using stop surfaces as taught in Topkaya to limit the movement of drive as taught in GMBH. One of ordinary skill in the art would have been motivated to do so to “limit the range of movement of the lens mounting on both sides in the direction of the laser beam” as taught in keep “the mass of the moving parts to a minimum” as taught in Column 5, lines 25-30 in Topkaya.)
Regarding claim 10,  
The primary combination of references does not teach a drive with sensor. 
“The laser tool according to claim 5, wherein the movement of the collimator is based on a signal from a sensor.” (Topkaya teaches in column 1, lines 20-30 “a sensor electrode is fitted to the tool head, which sensor electrode measures the actual spacing between the tool head and the workpiece surface, for example using capacitance. The signal obtained from the sensor electrode is passed to a regulating device which compares the measured actual spacing with a theoretical spacing and balances a corresponding difference by suitable drive of a drive motor connected to the tool head.” Thus it is established in the prior art that a signal, such as capacitance, from a sensor is used to adjust the focus position in a laser system. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the drive in GMBH to add the sensor as taught by Topkaya. One of ordinary skill in the art would have been motivated to do so because this would allow “desired spacing between tool head and workpiece surface” “as taught by Topkaya in Column 1, lines 30-35.)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GMBH, RW article, Nagel, Topkaya as  applied to claim 8 above, and further in view of Schwob et al. US 7564006 (hereafter Schwob) and GlobalSpec.
The primary combination of references does not explicitly teach sleeve with protrusion. Schwob teaches a rotating laser beam apparatus and hence from the same field as the instant claim. 
 “The laser tool according to claim 8, wherein the sleeve has a radially extending protrusion that is positioned between  the surface of the lower stop and the surface of the upper stop, such that depending upon an upward or downward movement of the sleeve in the direction parallel to the laser beam, the radially extending protrusion will abut either the surface of the lower stop or the surface of the upper stop so as to delimit the length of the movement path of the collimator in the direction parallel to the laser beam” (The limitation “such that depending upon an upward or downward movement of the sleeve in the direction parallel to the laser beam, the radially extending protrusion will abut either the surface of the lower stop or the surface of the upper stop so as to delimit the length of the movement path of the collimator in the direction parallel to the laser beam” describes what a protrusion does. Schwob in Fig. 1 and column 3, lines 50-55 teaches “The sleeve 101 comprises two distant annular step portions 16 on which bearings 17 abut, in order to maintain the position of the sleeve, in the direction of the central axis X1 with respect to the movable unit 9, and to radially guide the sleeve.” Hence annular step 16 corresponds to the radially extending protrusion, bearing 17 corresponds to the upper and lower stop surfaces, and central axis X1 corresponds to the direction parallel to the laser beam.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the housing 3 in GMBH to add the sleeve with annular protrusion as taught in Schwob. One of ordinary skill in the art would have been motivated to do so “to maintain the position of the sleeve” as taught by Schwob in column 3, lines 50-55. Moreover, the structures of linear slides with sleeves, and side motor for smaller spaces as well as the technique to apply brake/lock assembly to stop and lock the linear motion are taught in the attached GlobalSpec document. Since the technique to control a linear slide with brake/lock assembly was taught in GlobalSpec, the claim would have been obvious to yield predictable results. MPEP § 2143, D. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)

    PNG
    media_image8.png
    633
    535
    media_image8.png
    Greyscale


Zoomed-in version of Fig. 1 of Schwob teaches sleeve 101 with protrusion. 

    PNG
    media_image9.png
    873
    792
    media_image9.png
    Greyscale

Fig. 1 of Schwob teaches collimator and lens tube enclosed partially by sleeve 101 where the sleeve is connected to motor and sliding arms for movement
   

    PNG
    media_image10.png
    979
    1704
    media_image10.png
    Greyscale

Screenshot of GlobalSpec teaching linear slides
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel and Topkaya.
Regarding claim 11, 
 “A method for setting a focal position of a laser beam in a laser tool comprising a laser source for producing the laser beam and a collimator for producing a parallel course of the laser beam from the laser source, the collimator having a cylindrical outer surface and the laser beam passing through a lens attached to a lens tube, the method comprising:” (Nagel teaches a laser device with adjustable focus position. Fig. 2 teaches fiber 18 as a laser source. Collimator 19 produces a parallel course of the laser beam. The beam passes through prism 24 attached to lens tube 22.)
“arranging the lens inside a rotatable spindle,” (Fig. 2 teaches Prism 24 is inside rotatable tube 22. Lens 25 is inside rotatable shaft 5. Shaft 5 corresponds to spindle.)
“deflecting, via an optical device, the laser beam onto a material surface, the optical device being attached to the second end of the rotatable spindle that faces away from the laser source;” (Fig. 2 teaches mirror 17 deflecting the laser beam on to workpiece 4. Mirror 17 is attached to an end of shaft 5 away from laser source 18.)
 “moving the collimator in a direction parallel to the laser beam via a drive;… and wherein in a direction of a beam path of the laser beam, the collimator is located downstream of the laser source and upstream of the lens tube” (Nagel teaches a collimator 19 with a cylindrical outer surface. Collimator 19 is connected to holder 1. Fig. 2 teaches collimator 19 is located in the beam path, downstream to fiber 18 and upstream to lens tube 22. Here fiber 18 corresponds to laser source and tube 22 corresponds to lens tube in the instant claim.
Paragraph [36] of Nagel teaches “The device contains a lifting drive, which is not shown since it is known in the prior art. The lifting drive acts on a holder 1 of the tool 2 and moves this holder together with the tool 2 in the axial direction of the bore 3 of the workpiece 4”. Since collimator 19 is attached to holder 1, it is implied that collimator is movable in a direction parallel to the laser beam.)
“and wherein a sleeve is provided, the sleeve being attached to the collimator and the lens tube,…. wherein the sleeve covers a part of the outer cylindrical surface of the collimator and a part of an outer surface of the lens tube, wherein due to the attachment of the sleeve to both the collimator and the lens tube, the collimator, the sleeve and the lens tube are simultaneously movable in the direction parallel to the laser beam.” (Nagel teaches in Fig. 2 tubular element 22 with a prism 24 wherein tube 22 corresponds to lens tube in instant claim. Holder 1 covers a part of the outer surface of the collimator and a part of the lens tube 22. Here holder 1 corresponds to the sleeve of instant claim. 
Paragraph [36] of Nagel teaches “The device contains a lifting drive, which is not shown since it is known in the prior art. The lifting drive acts on a holder 1 of the tool 2 and moves this holder together with the tool 2 in the axial direction of the bore 3 of the workpiece 4”. Since tube 22 is part of tool 2 and collimator 19 is attached to holder 1; when the drive moves holder 1 with tool 2 it moves collimator, tube, and holder in a direction parallel to the beam simultaneously.)
“predefining at least one parameter via a controller that controls a motion of the collimator,” (Nagel teaches in paragraph [18] “The device proposed by the invention contains a control which ensures that the beam generates the depressions in an irregular pattern. The control can act either on the beam or on the deflection device, if necessary also on the lifting drive for the tool.” Hence, the lifting drive is pre-programmed to control the laser beam.
 Paragraph [36] teaches that the lifting drive acts on holder and tool 2, hence collimator to move them parallel to laser beam. Hence, the movement of collimator is pre-programmed to control the laser beam.)
 “the lens tube being located in the hollow shaft, the hollow shaft being rotatable”(Fig. 2 of Nagel teaches lens tube 22 is located inside gear 6 wherein gear 6 corresponds to hollow shaft. It is implicit from Fig. 2 that gear 6 has a cavity to hold shaft 5. 
Nagel teaches in Fig. 2 a rotatable shaft 5 connected to gear 6. Paragraph [37] teaches “The gear 6 can be set in rotary drive together with the shaft 5 by means of a toothed belt.” Hence hollow shaft is rotatable as taught in Nagel.)
“and the second end of the hollow shaft being attached to the first end of the rotatable spindle” (Version 2 of annotated Fig. 2 of Nagel further teaches that one end of shaft 5 is connected to the gear 6, hence to the second end of gear 6. Thus Nigel teaches that the first end of spindle is attached to the second end of the hollow shaft.)

    PNG
    media_image11.png
    838
    461
    media_image11.png
    Greyscale

Version 2 of annotated Fig. 2 of Nagel
“the rotatable spindle having a first end that faces towards the laser source and a second end that opposes the first end and faces away from the laser source……wherein a hollow shaft is provided and has a first end facing towards the laser source and a second end that opposes the first end and faces away from the laser source,….., and the second end of the sleeve is located downstream of the laser source and upstream of both the first end of the hollow shaft and the first end of the spindle.” ”(Version 2 of annotated Fig. 2 of Nagel.)
Nagel does not explicitly teach the position of the collimator as a predefined parameter. Topkaya teaches,
wherein the collimator is moved in a direction toward the optical device or opposite to the direction toward the optical device as a function of the at least one parameter, (The claim is interpreted as a parameter related to the longitudinal distance needed to obtain a certain focal length. Topkaya teaches in column 1, lines 20-30 “a sensor electrode is fitted to the tool head, which sensor electrode measures the actual spacing between the tool head and the workpiece surface, for example using capacitance. The signal obtained from the sensor electrode is passed to a regulating device which compares the measured actual spacing with a theoretical spacing and balances a corresponding difference by suitable drive of a drive motor connected to the tool head.” Thus it is established in the prior art that a theoretical spacing which corresponds to a predefined parameter in the instant claim, is used to adjust the focus position in a laser system. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the drive in Nagel to add the sensor as taught by Topkaya. One of ordinary skill in the art would have been motivated to do so because this would allow “desired spacing between tool head and workpiece surface” “as taught by Topkaya in Column 1, lines 30-35.)
Regarding claim 12, Nagel does not explicitly teach position of the collimator as a predefined parameter. Topkaya teaches,
“The method according to claim 11, wherein the at least one parameter is a feed of the collimator toward the optical device or a feed of the collimator toward the laser source.” (The claim is interpreted as a parameter related to the longitudinal distance needed to obtain a certain focal length. Topkaya teaches in column 1, lines 20-30 “a sensor electrode is fitted to the tool head, which sensor electrode measures the actual spacing between the tool head and the workpiece surface, for example using capacitance. The signal obtained from the sensor electrode is passed to a regulating device which compares the measured actual spacing with a theoretical spacing and balances a corresponding difference by suitable drive of a drive motor connected to the tool head.” The difference between the measured and theoretical spacing is the distance moved by the collimator to obtain a certain focal length and this difference is established as a predefined parameter to move the drive of the collimator.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the drive in Nagel to add the distance difference parameter as taught by Topkaya. One of ordinary skill in the art would have been motivated to do so because this would allow “desired spacing between tool head and workpiece surface” “as taught by Topkaya in Column 1, lines 30-35. Moreover since the claimed and prior art products are substantially identical in structure a prima facie case of either anticipation or obviousness has been established regarding the method of using the product. MPEP 2112.01-I)
Regarding claim 13, 
“The method according to claim 11, wherein the lens is arranged in a fixed position in a lens tube and wherein the lens tube is attached to the collimator.” (Fig. 2 of Nagel teaches prism 24 is attached to tube 22. Tube 22 is connected to collimator 19 through holder 1. Here tube 22 corresponds to lens tube.) 
Regarding claim 14, Nagel does not teach a drive with sensor. Topkaya teaches,
“The method according to claim 11, wherein the movement of the collimator is based on a signal from a sensor.” (Topkaya teaches in column 1, lines 20-30 “a sensor electrode is fitted to the tool head, which sensor electrode measures the actual spacing between the tool head and the workpiece surface, for example using capacitance. The signal obtained from the sensor electrode is passed to a regulating device which compares the measured actual spacing with a theoretical spacing and balances a corresponding difference by suitable drive of a drive motor connected to the tool head.” Thus it is established in the prior art that a signal, such as capacitance, from a sensor is used to adjust the focus position in a laser system. 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the drive in Nagel to add the sensor as taught by Topkaya. One of ordinary skill in the art would have been motivated to do so because this would allow “desired spacing between tool head and workpiece surface” “as taught by Topkaya in Column 1, lines 30-35.)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel and Topkaya applied to claim 11 above, and further in view of Schwob et al. US 7564006 (hereafter Schwob) and GlobalSpec.
Nagel does not explicitly teach stops and sleeve with protrusion. 
“The method according to claim 11, wherein the laser tool has a lower stop and an upper stop each having a surface that delimit a length of a movement path of the collimator in the direction parallel to the laser beam,” (Topkaya teaches a laser machining head with automatically adjustable focusing system. Topkaya teaches annular abutments 34, 35 with stop surfaces that delimit the axial movement of carrier ring 27 in Fig. 3 and 4. The limited axial movement of carrier ring 27 results in a similarly limited axial movement of the optical focusing system. Column 9, line 60- column 10, line 2 teaches “By rotation of the annular abutments 34, 35, these can be positioned relative to one another so that only a specified room for movement is still available for the elements 26 and 31 in the axial direction of the tool head housing 1. Thus, the annular abutments 34, 35 can be employed for the purpose of establishing specified theoretical positions for the carrier ring 27 and thus for the optical focusing system 2.” Thus the technique of limiting movement of a structure using stop surfaces was established in the prior art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the technique of limiting movement of a structure using stop surfaces as taught in Topkaya to limit the movement of drive as taught in Nagel. One of ordinary skill in the art would have been motivated to do so to “limit the range of movement of the lens mounting on both sides in the direction of the laser beam” as taught in keep “the mass of the moving parts to a minimum” as taught in Column 5, lines 25-30 in Topkaya.)
“and wherein the sleeve has a radially extending protrusion that is positioned between the surface of the lower stop and the surface of the upper stop, such that depending upon an upward or downward movement of the sleeve in the direction parallel to the laser beam, the radially extending protrusion will abut either the surface of the lower stop or the surface of the upper stop so as to delimit the length of the movement path of the collimator in the direction parallel to the laser beam.”(The primary combination of references does not teach a sleeve with protrusion.
 Schwob in Fig. 1 and column 3, lines 50-55 teaches “The sleeve 101 comprises two distant annular step portions 16 on which bearings 17 abut, in order to maintain the position of the sleeve, in the direction of the central axis X1 with respect to the movable unit 9, and to radially guide the sleeve.” Hence annular step 16 corresponds to the radially extending protrusion, bearings 17 correspond to the upper and lower stop surfaces, and central axis X1 corresponds to the direction parallel to the laser beam. Hence Schwob teaches a method to delimit the length of a movement path by abutting protrusion 16 to the surface of bearing 17.
    It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the device in Nagel to add the sleeve with protrusions within bearings as taught by Schwob. One of ordinary skill in the art would have been motivated to do so “to maintain the position of the sleeve” as taught by Schwob in column 3, lines 50-55. 
Moreover since the claimed and prior art products are substantially identical in structure a prima facie case of either anticipation or obviousness has been established regarding the method of using the product. MPEP 2112.01-I. Since the technique to control a linear slide with brake/lock assembly was taught in GlobalSpec screenshot, the claim would have been obvious to yield predictable results. MPEP § 2143, D.  )
Response to Arguments
Applicant’s arguments filed on March 07, 2022 with respect to claim(s) 1, 3-16 have been considered but are not persuasive. Additionally, a new ground of rejection is made based on the amendments of claims 1 and 11.
The applicant amended claim 1 to recite “and the hollow shaft having a first end facing towards the laser source and a second end that opposes the first end and faces away from the laser source;....facing towards the laser source ....that opposes the first end and faces away from the laser source,....second end of the...... the sleeve having a first end facing towards the laser source and a second end that opposes the first end and faces away from the laser source,....and the second end of the sleeve is located downstream of the laser source and upstream of both the first end of the hollow shaft and the first end of the spindle".
The applicant amended claim 11 to recite " the rotatable spindle having a first end that faces towards the laser source and a second end that opposes the first end and faces away from the laser source;...the second....wherein a hollow shaft is provided and has a first end facing towards the laser source and a second end that opposes the first end and faces away from the laser source, the lens tube being located in the hollow shaft, the hollow shaft being rotatable and the second end of the hollow shaft being attached to the first end of the rotatable spindle,.....and the sleeve having a first end facing towards the laser source and a second end that opposes the first end and faces away from the laser source, .....and wherein in a direction of a beam path of the laser beam, the collimator is located downstream of the laser source and upstream of the lens tube, and the second end of the sleeve is located downstream of the laser source and upstream of both the first end of the hollow shaft and the first end of the spindle”.
The applicant argues on pages 6-10 of the Remarks that this amendment makes the invention distinguishable over the prior art. However, a new ground of rejection is made as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761          

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761